Hoar, J.
The first question presented by the bill of exceptions is, whether the evidence was sufficient to show that the Petherick Mining Company was a company incorporated under a law of the State of Michigan.
The general statute of that state, providing for the incorporation of such companies, was proved by the production of the printed volume of laws, purporting to be published under the authority of the state government; which is prima facie evidence. Gen. Sts. c. 131, § 63. The proof that the company had attempted an organization under this statute, and had transacted business as a corporation de facto under that organization, was ample. The certificates of shares of stock in the company, delivered by the plaintiff to the defendant, recited that the company was “ organized under the general laws of Michigan.” This constituted sufficient evidence, in the absence of anything to control it, to authorize the finding that the company was duly incorporated, in a case in which the fact was only collaterally in issue.
The defendant was then sued upon a contract for the transfer or sale of shares in the stock of a company incorporated under the laws of one of the United States, and he was not, at the time of making the contract, the owner or assignee of the stock nor authorized by the owner or assignee, or his agent, to make the sale or transfer. Such a contract is. void in law, and will hot support an action. Gen. Sts. c. 105, § 6. The language of the statute is express and absolute, and admits of no exception derived from the purpose or consideration for which the contract is made.

Exceptions overruled.